EXHIBIT 10.27
 
 


PROMISSORY NOTE EXTENSION AGREEMENT
 

$50,000.00  June 24, 2013

                         
For value received, Guardian 8 Holdings, a Nevada corporation (the “Maker”)
promised to pay to Corey Lambrecht, or its registered assigns or successors in
interest (the “Holder”) the Principal Amount and Interest (both as defined
below) in the manner and upon the terms and conditions as set forth in that Term
Note (“Note”) in the sum of Fifty Thousand Dollars ($50,000), dated March 26,
2013, which Note becomes due and payable on or about June 24, 2013.


By execution by the parties herein, this Promissory Note Extension Agreement
extends the Maturity Date of the Note to and including September 1, 2013. All
terms and conditions of the Note shall remain the same other than the Maturity
Date.


IN WITNESS WHEREOF, Maker and Holder have caused this Promissory Note Extension
Agreement to be executed and delivered as of the day and year first above
written.


“Maker”
Guardian 8 Holdings
a Nevada corporation






By: /s/ C. Stephen Cochennet                                    
                        
                                                                       C.
Stephen Cochennet, Chief Executive Officer


“Holder”








/s/ Corey Lambrecht 
Corey Lambrecht